 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD A. EVANS,                                    Case No. 1:20-cv-00070-AWI-HBK (PC)
12                        Plaintiff,                       ORDER DENYING PLAINTIFF’S MOTION
13            v.                                           (Doc. No. 54)
14    R. MILAM, ET. AL.,
15                        Defendants.
16

17           Richard A. Evans, a state prisoner, initiated this action by filing a civil rights complaint

18   under 42 U.S.C. § 1983 on January 14, 2020. (Doc. No 1). This case remains in the early stages

19   of litigation. (See docket). A § 1915 screening is due on Plaintiff’s First Amended Complaint.

20   (Doc. No. 34, “FAC”). Pending before the Court is Plaintiff’s one-page motion entitled “motion

21   for federal authorities to relieve CDCR of its jurisdiction and authority over their inmates due to

22   multiple failures to protect,” filed December 2, 2020. (Doc. No. 54, “Motion”). In his Motion,

23   Plaintiff generally takes issue with the rates of the Covid-19 virus within the CDCR correctional

24   institutions and attributes the alleged high rates to CDCR’s failure to implement sufficient

25   protocols with staff. (Id.). Plaintiff requests that federal authorities, such as the United States

26   Marshal, relieve the State of California of its operation of its correctional institutions, specifically

27   its efforts to control Covid-19 in the state prisons. (Id.).

28           “The federal courts do not sit to supervise state prisons, the administration of which is
 1   acute interest to the States.” Meachum v. Fano, 427 U.S. 215, 229 (1076). Plaintiff cites to no

 2   authority and his Motion otherwise fails to provide any factual allegations which would sustain

 3   federal intervention into the domain of the state’s power over its prisons. See e.g. Missouri v.

 4   Jenkins, 495 U.S. 33, 51 (1990); Prieser v. Rodriguez, 411 U.S. 475, 492 (1973).

 5            Accordingly, it is ORDERED:

 6            Plaintiff’s “motion for federal authorities to relieve CDCR of its jurisdiction and authority

 7   over their inmates due to multiple failures to protect” (Doc No. 54) is DENIED.

 8

 9
     Dated:      July 14, 2021
10                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
